85 F.3d 631
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Alois C. FISCHER, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 95-1462, 8633-89.
United States Court of Appeals, Seventh Circuit.
Submitted May 7, 1996.*Decided May 10, 1996.

Before FLAUM, EASTERBROOK and ROVNER, Circuit Judges.

ORDER

1
Alois C. Fischer did not report to the Internal Revenue Service income from wages, interest, and unemployment compensation for the years 1984, 1985 and 1986, claiming that he was not a taxpayer within the definition of the Tax Code, that the IRS lacked authority to collect taxes, and that he was not a citizen of the United States but a "U.S. National."   The Tax Court ordered Fischer to pay deficiencies and imposed $5,500 in sanctions for raising frivolous arguments.   Fischer then appealed that decision.   Unfortunately, Fischer died while his appeal was pending.   On February 7, 1996, we ordered the representative of Fischer's estate to file a memorandum by February 20, 1996, on whether this appeal was moot, or alternatively, whether the estate wished to voluntarily dismiss the appeal.   No memorandum has been filed.   We therefore DISMISS this appeal for failure to prosecute.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary and the appeal will be submitted on the briefs and record.   See Fed.R.App.P. 34(a);  Cir.R. 34(f)